AQ 724A
(Rev. 8/82)

 

 

U ° x a LED

In the United States istrict Court
For the Southern District of Georgia '? "5!
Wapeross BWibision
DENNIS KENNEDY, +
Plaintiff, CIVIL ACTION NO.: 5:18-cv-27
WARDEN T. JOHNS; ROBYN CROSS; E.
LAWSON; and OFFICER FNU BRAZEALE, *
Defendants.
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 15. Plaintiff did not file Objections
to this Report and Recommendation. Accordingly, the Court
ADOPTS the Magistrate Judge’s Report and Recommendation and
DISMISSES without prejudice Plaintiff's Complaint for failure to
follow the Court’s directives and failure to prosecute. The
Court also DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal and DENIES Plaintiff

leave to appeal in forma pauperis.
SO ORDERED, this _/ 4 day of and , 2020.

7 |

 

ITED STATES DISTRICT T
PCUCHEDN DISTRICT OF GEORGIA

Z
pean 3 OD, JUDGE

 
